1                                                      HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9
10
11
12                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
13                                   AT SEATTLE
14   CYPRESS INSURANCE COMPANY, as
     subrogee of Microsoft Corporation,
15
                  Plaintiff,                         Case No. 2:17-CV-00467-RAJ
16
           v.                                        ORDER ON THE PARTIES’
17                                                   MOTIONS IN LIMINE TAKEN
                                                     UNDER ADVISEMENT
18   SK HYNIX AMERICA, INC.,

19                Defendant.

20
                                    I.   INTRODUCTION
21
           This matter comes before the Court after supplemental briefing and argument on the
22
     parties’ motions in limine. Dkt. ## 184, 187, 205, 207. The Court requested additional
23
     briefing on certain motions taken under advisement. See Dkt. # 199. For the reasons
24
     below, the Court makes the following rulings:
25
26
27
28   ORDER – 1
1                  i.     Cypress’ Motion In Limine No. 7: To Bar References to
2                         Microsoft’s Pre-Incident Conduct
3           The Court DENIES Cypress’ motion without prejudice. The Court finds the
4    evidence relevant to the extent it informed Hynix’s subsequent actions and the
5    reasonableness thereof, and finds it may also be relevant to Hynix’s voluntary payor
6    defense. However, before offering this evidence, Hynix must provide a contemporaneous
7    limiting instruction explaining the purpose of the evidence and its exclusion from the jury’s
8    consideration in its determination of damages.       Hynix must provide the Court with
9    proposed language for the limiting instruction by February 28, 2019 at 4:00pm. Any
10   objections to the proposed limiting instruction are due by March 1, 2019 at 4:00pm.
11                 ii.    Cypress’ Motion In Limine No. 12: To Bar References to
12                        Contracts Awarded to Hynix in 2014 or Beyond
13          The Court GRANTS Cypress’ motion. The fact that Microsoft continued to work
14   with Microsoft is not in and of itself evidence that Hynix’s conduct was commercially
15   reasonable. Other factors, such as product pricing or the availability of other suppliers,
16   could have been at issue. In addition, the proposed evidence risks confusing the issues,
17   misleading the jury, and wasting time. Fed. R. Civ. P. 403.
18                 iii.   Cypress’ Motion In Limine No. 16: To Bar Reference that Hynix
19                        Received Any Service Awards From Microsoft
20          The Court GRANTS Cypress’ motion. As before, the fact that Microsoft issued a
21   service award to Hynix is not in and of itself evidence that Hynix’s conduct under the Ninth
22   Amendment was commercially reasonable. Other factors such as supplier relations could
23   have been at issue. As indicated above, the proposed evidence risks confusing the issues,
24   misleading the jury, and wasting time. Fed. R. Civ. P. 403.
25                 iv.    Hynix’s Motion In Limine No. 8: To Bar Evidence of Hynix’s
26                        Role as a “Launching Partner” or “Sole Supplier” of Microsoft
27          The Court DENIES Hynix’s motion. The Court will permit the parties to present
28   ORDER – 2
1    their disputed evidence regarding Hynix’s role for the Xbox One launch given its relevance
2    to the “commercially reasonable efforts” inquiry.
3                                      V. CONCLUSION
4          For the reasons stated above and in its February 14, 2019 order (Dkt. # 199), the
5    Court GRANTS in part and DENIES in part the parties’ motions. Dkt. ## 184, 187.
6
7    DATED this 27th day of February, 2019.
8
9
10
                                                     A
                                                     The Honorable Richard A. Jones
11                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
